Filed 10/26/15 On rehearing
                              CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                    DIVISION TWO


MARIO GARRIDO,                                    B254490

        Plaintiff and Respondent,                 (Los Angeles County
                                                  Super. Ct. No. BC485942)
        v.

AIR LIQUIDE INDUSTRIAL U.S. LP,

        Defendant and Appellant.



        APPEAL from an order of the Superior Court of Los Angeles County.
Amy D. Hogue, Judge. Affirmed.


        Littler Mendelson, Nancy E. Pritikin, Dominic J. Messiha, Jennifer Tsao for
Defendant and Appellant.


        Esensten Law, Robert L. Esensten, Jordan Esensten for Plaintiff and Respondent.


               ___________________________________________________
       Plaintiff and respondent Mario Garrido entered into an agreement with his
employer, defendant and appellant American Air Liquide, Inc. (Air Liquide). The
agreement provided that all disputes arising out of Garrido’s employment with Air
Liquide would be resolved by arbitration, and the agreement prohibited class arbitration.
       After being terminated, Garrido filed a class action complaint against Air Liquide,
alleging various Labor Code violations and unfair business practices. The trial court
denied a motion to compel arbitration brought by Air Liquide, finding that the
agreement’s class waiver provision was improper under the test laid out in Gentry v.
Superior Court (2007) 42 Cal. 4th 443 (Gentry). Following the trial court’s ruling, our
Supreme Court held, in Iskanian v. CLS Transportation Los Angeles, LLC (2014) 59
Cal. 4th 348, 364 (Iskanian), that Gentry’s rule against employment class waivers was
preempted by the Federal Arbitration Act (9 U.S.C. § 1 et seq.) (FAA).
       In light of Iskanian, if this matter were governed by the FAA, arbitration (on an
individual basis) would likely be required. This matter is not subject to the FAA,
however, and Gentry’s holding has not been overturned under California law in situations
where the FAA does not apply. We accordingly find that the agreement’s class waiver
provision is unenforceable. Neither party asserts that class arbitration is appropriate.
Therefore, we affirm the trial court’s order denying the motion to compel arbitration.
                          Factual and Procedural Background
       Air Liquide1 produces and distributes industrial gases throughout the United
States. Garrido was hired as a truck driver by Air Liquide in June 2009. He transported
Air Liquide gases to locations in California and neighboring states from Air Liquide’s
Sante Fe Springs production and distribution center.




1      Defendant states that it was named incorrectly in plaintiff’s complaint, and that its
actual name is Air Liquide Industrial U.S. LP. Because the proper name of defendant is
irrelevant to the matters decided in this appeal, we refer generally to defendant as Air
Liquide.


                                              2
       Upon his hiring, Garrido entered into an “Alternative Dispute Resolution
Agreement” (the ADR agreement). The ADR agreement stipulates that all disputes
arising out of Garrido’s employment with Air Liquide are to be resolved through
alternative dispute resolution, including arbitration “if necessary.” According to its
terms, the agreement, and any arbitration proceedings, are governed by the FAA.
       The ADR agreement allows the parties to conduct discovery and file motions in
arbitration. Prior to an employee-initiated arbitration, the employee is required to
contribute a sum toward the arbitrator’s fee equal to the then-current filing fee in the
applicable state or federal court for a complaint or first appearance, whichever is lower.
The arbitrator is authorized to provide to the prevailing party all remedies and costs
available under applicable law, and is required to issue a written opinion and award
stating essential findings and the conclusions upon which the award is based. The ADR
agreement prohibits arbitration on a class, collective, and representative basis, as well as
private attorney general actions.
       Garrido’s employment with Air Liquide was terminated in January 2011. In June
2012, Garrido filed a class action complaint against Air Liquide, alleging that it failed to
provide mandated timely meal periods (Lab. Code, §§ 226.7, 512) and accurate itemized
wage statements (Lab. Code, §§ 226, 226.3), failed to pay compensation due upon
separation of employment (Lab. Code, §§ 201-203), and committed unfair business
practices (Bus. & Prof. Code, § 17200 et seq.).
       Air Liquide promptly moved to compel arbitration of Garrido’s claims. Air
Liquide argued that the ADR agreement is binding and requires Garrido to arbitrate all
claims, and that the agreement’s class action waiver should be enforced. Garrido
opposed the motion, arguing that the FAA does not apply to transportation workers like
Garrido under 9 United States Code section 1, and that the ADR agreement is
unenforceable under the California Arbitration Act (Code Civ. Proc., § 1280 et seq.)
(CAA).
       The trial court denied Air Liquide’s motion to compel individual arbitration. It
found that the FAA applied due to the express terms of the ADR agreement, which states

                                              3
that the agreement and any proceedings are governed by the FAA. The court found,
however, that, even under the FAA, the ADR agreement could not be enforced pursuant
to Gentry, because, by denying the ability to bring a class claim, the agreement stood as
an obstacle to an employee’s right to vindicate statutory labor rights.
          Air Liquide timely appealed.
                                         DISCUSSION
          An order denying a petition to compel arbitration is appealable. (Code Civ. Proc.,
§ 1294, subd. (a).) When a trial court’s order is based on a question of law, we review
the denial de novo. (Avery v. Integrated Healthcare Holdings, Inc. (2013) 218
Cal. App. 4th 50, 60.) Decisions on issues of fact are reviewed for substantial evidence.
(Ibid.)
I. The FAA does not apply
          In moving to compel arbitration, Air Liquide argued, and the trial court agreed,
that the ADR agreement is governed by the FAA. The trial court’s decision was based
entirely on the language of the ADR agreement, which states that the agreement, and any
proceedings held pursuant to it, are subject to the FAA. Garrido contends that the ADR
agreement is not governed by the FAA because the FAA does not apply to employment
contracts entered into by truck drivers.
          Section 1 of the FAA exempts from coverage of the FAA “contracts of
employment of seamen, railroad employees, or any other class of workers engaged in
foreign or interstate commerce.” (9 U.S.C. § 1; see also Circuit City Stores, Inc. v.
Adams (2001) 532 U.S. 105, 109.) This “‘any other class of workers engaged in foreign
or interstate commerce’” has been defined to mean “transportation workers.” (Circuit
City, at p. 121.)
          Contrary to the trial court’s ruling, a transportation worker’s employment
agreement does not become subject to the FAA simply because the agreement declares
that it is subject to the FAA. By stating that it is subject to and governed by the FAA, the
agreement necessarily incorporates section 1 of the FAA, which includes the exemption
for transportation workers. Accordingly, courts have found transportation workers’

                                               4
employment agreements exempt from the FAA, even when the agreements purport to be
governed by the FAA. (See, e.g., Palcko v. Airborne Express, Inc. (3d Cir. 2004) 372
F.3d 588; Veliz v. Cintas Corp. (N.D.Cal. 2004) 2004 U.S. Dist. LEXIS 32208 (Veliz);
Western Dairy Transport, LLC v. Vasquez (Tex.App. 2014) 457 S.W.3d 458 (Western
Dairy).)
       This still leaves the question of whether Garrido was a “transportation worker”
under section 1 of the FAA. We find that he was. Garrido worked as a truck driver
transporting Air Liquide gases, frequently across state lines. “The most obvious case
where a plaintiff falls under the FAA exemption is where the plaintiff directly transports
goods in interstate, such as [an] interstate truck driver whose primary function is to
deliver mailing packages from one state into another.” (Veliz, supra, 2004 U.S. Dist.
LEXIS 32208 at p. *18.) “[T]he FAA is inapplicable to drivers . . . who are engaged in
interstate commerce.” (Harden v. Roadway Package Systems, Inc. (9th Cir. 2001) 249
F.3d 1137, 1140; see also Western Dairy, supra, 457 S.W.3d at p. 466 [truck drivers are
“indisputably transportation workers”].)
       Air Liquide cites to Hill v. Rent-A-Center, Inc. (11th Cir. 2005) 398 F.3d 1286,
1290 (Hill), which, in determining the FAA section 1 exemption did not apply, found that
“Congress was concerned only with giving the arbitration exemption to ‘classes’ of
transportation workers within the transportation industry.” Air Liquide argues that, like
the defendant in Hill, it is not in the transportation industry because its primary business
does not involve the transportation of third parties’ goods. Hill did not delineate the
contours of the “transportation industry.” Indeed, it appears that the term is not rigid.
“[T]he more related to the transportation industry an enterprise is, the less necessary it
becomes for the employee to be directly transporting goods.” (Veliz, supra, 2004 U.S.
Dist. LEXIS 32208 at p. *23.)
       A significant portion of Air Liquide’s business involves the transportation of its
gases across state lines. Thus, it must be said that Air Liquide is at least somewhat
involved in the transportation industry. And unlike the plaintiff in Hill—an “account
manager” whose truck delivery duties were incidental to his job (398 F.3d at pp. 1287,

                                              5
1289)—Garrido’ s duty as a truck driver was the transportation of goods. Air Liquide
cites to no authority holding that a truck driver whose responsibility is to move products
across state lines does not fall under section 1 of the FAA. The fact that Garrido
transported Air Liquide’s own products (rather than those of an Air Liquide client) is of
little consequence: “a trucker is a transportation worker regardless of whether he
transports his employer’s goods or the goods of a third party; if he crosses state lines he is
‘actually engaged in the movement of goods in interstate commerce.’” (International
Brotherhood of Teamsters Local Union No. 50 v. Kienstra Precast, LLC (7th Cir. 2012)
702 F.3d 954, 957.)
       Thus, because Garrido was a transportation worker, the FAA does not apply to the
ADR agreement.
II. The CAA does apply
       The parties disagree as to whether the CAA applies in the absence of the FAA.
On appeal, Garrido asserts that, because the ADR agreement does not specifically
reference the CAA, the agreement cannot be subject to the CAA, and since neither the
CAA nor the FAA govern, arbitration of this action is improper.
       Nothing in the CAA, however, requires that an arbitration agreement explicitly
reference the CAA to be enforceable under California law. Code of Civil Procedure
section 1281 provides that “[a] written agreement to submit to arbitration . . . is valid,
enforceable and irrevocable, save upon such grounds as exist for the revocation of any
contract.” California has a “‘strong public policy in favor of arbitration as a speedy and
relatively inexpensive means of dispute resolution.’” (Moncharsh v. Heily & Blase
(1992) 3 Cal. 4th 1, 9.) Any doubts of arbitrability are resolved in favor of arbitration.
(Wagner Construction Co. v. Pacific Mechanical Corp. (2007) 41 Cal. 4th 19, 26.)
       Rodriguez v. American Technologies, Inc. (2006) 136 Cal. App. 4th 1110
(Rodriguez), a case relied on by Garrido, does not support his position. The court in that
appeal found that an agreement to arbitrate pursuant to the FAA was enforceable and that
the plaintiff could not avoid arbitration under Code of Civil Procedure section 1281.2,



                                              6
subdivision (c). (Rodriguez, at pp. 1117, 1121-1122.) The court did not analyze whether
the CAA would apply had the FAA not governed.
       In contrast, Ruiz v. Sysco Food Services (2004) 122 Cal. App. 4th 520 examined the
effect of the CAA on an arbitration agreement that did not explicitly reference the CAA.
The plaintiff in Ruiz argued that California law was not incorporated into an arbitration
provision because the provision did not expressly refer to California law. (Ruiz, at p.
533.) The appellate court deemed the lack of reference immaterial and directed the trial
court to grant the defendant’s petition to compel arbitration under California law. (Id. at
pp. 538-539.) In reaching a similar conclusion, the appellate court in Lagatree v. Luce,
Forward, Hamilton & Scripps (1999) 74 Cal. App. 4th 1105 noted that the issue of
whether it applied the FAA or the CAA to an arbitration agreement “appear[ed] to be
academic,” stating: “Assuming arguendo that the FAA does not apply, we would assess
the validity of the parties’ arbitration agreements under the California Arbitration Act.”
(Lagatree, at pp. 1120-1121.)
       Garrido also contends that Air Liquide waived its right to move for arbitration
under California law by basing its motion to compel arbitration on the FAA. We
disagree. In the trial court, Air Liquide moved for an order “compelling arbitration and
staying this civil action pending . . . arbitration” based on the “valid and enforceable
arbitration agreement that requires Garrido to bring his claims in arbitration, and in his
individual capacity.” Although Air Liquide erroneously argued that arbitration should
proceed under the FAA, it did not contend that arbitration was not compelled or was
improper under the CAA. Moreover, after Garrido argued in his opposition that the FAA
was inapplicable, Air Liquide replied that the ADR agreement was enforceable under
California law. Under these circumstances, there is not cause to find that Air Liquide
waived the right to move for arbitration under the CAA.
III. Continuing applicability of Gentry
       As noted, the trial court ruled that denial of Air Liquide’s motion to compel
arbitration was mandated by Gentry. Following the trial court’s order, our Supreme
Court issued its decision in Iskanian, finding that Gentry’s holding was abrogated by a

                                              7
United States Supreme Court decision, AT&T Mobility LLC v. Concepcion (2011) 563
U.S. 333 [131 S. Ct. 1740] (Concepcion). (Iskanian, supra, 59 Cal. 4th 348, 364.) Based
on Concepcion, Iskanian held that a state’s refusal to enforce a class waiver on grounds
of public policy or unconscionability was preempted by the FAA. (Iskanian, at pp. 359-
360, 364.)
       In our original, unpublished opinion, filed on June 3, 2015, we found the argument
that Gentry could still apply in the absence of the FAA—although briefly raised by
Garrido—forfeited due to a failure to support the argument with reasoned analysis. In his
petition for rehearing (Cal. Rules of Court, rule 8.268), Garrido again raised the
argument, with analysis of the issue. We granted the petition for rehearing and requested
that the parties provide further briefing on the potential application of Gentry. Because
the parties have now had the opportunity to thoroughly brief the issue, and because of the
issue’s controlling aspect here, we find good cause to consider the issue in this opinion
and exercise our discretion to do so. (See Alameda County Management Employees v.
Superior Court (2011) 195 Cal. App. 4th 325, 338, fn. 10.)
       As in this case, the plaintiff in Gentry brought a class action claim for violations of
the Labor Code, even though he had entered into an arbitration agreement with a class
waiver. The Gentry court, finding that the statutory right to receive overtime pay is
unwaivable, concluded that under certain circumstances a class arbitration waiver “would
impermissibly interfere with employees’ ability to vindicate unwaivable rights and to
enforce the overtime laws,” and that such a waiver was contrary to public policy. (42
Cal.4th at pp. 453, 457.) The Gentry court laid out a four-factor test for determining
whether a class waiver should be upheld: “[W]hen it is alleged that an employer has
systematically denied proper overtime pay to a class of employees and a class action is
requested notwithstanding an arbitration agreement that contains a class arbitration
waiver, the trial court must consider the factors discussed above: the modest size of the
potential individual recovery, the potential for retaliation against members of the class,
the fact that absent members of the class may be ill informed about their rights, and other
real world obstacles to the vindication of class members’ rights to overtime pay through

                                              8
individual arbitration.” (Id. at p. 463.) If a consideration of these factors revealed that
class arbitration would more effectively allow employees to vindicate their statutory
rights, the class arbitration waiver would be invalidated by the trial court. (Ibid.)
       Concepcion did not address Gentry. Instead, in Concepcion, the United States
Supreme Court examined the validity of the “Discover Bank rule,” a rule enunciated in
the case Discover Bank v. Superior Court (2005) 36 Cal. 4th 148, 153, in which the
California Supreme Court held: “at least under some circumstances, the law in California
is that class action waivers in consumer contracts of adhesion are unenforceable, whether
the consumer is being asked to waive the right to class action litigation or the right to
classwide arbitration.” Concepcion addressed whether the FAA prohibited a state rule
that conditioned “the enforceability of certain arbitration agreements on the availability
of class-wide arbitration procedures.” (Concepcion, supra, 563 U.S. at p. ___ [131 S.Ct.
at p. 1744].) The high court held that such a rule was invalid, because “[r]equiring the
availability of classwide arbitration interferes with fundamental attributes of arbitration
and thus creates a scheme inconsistent with the FAA.” (Id. at p. ___ [131 S.Ct. at p.
1748].)
       Iskanian applied the holding of Concepcion to the Gentry rule against class
waivers. In finding Gentry abrogated by Concepcion, our Supreme Court reasoned:
“The high court in Concepcion made clear that even if a state law rule against consumer
class waivers were limited to ‘class proceedings [that] are necessary to prosecute small-
dollar claims that might otherwise slip through the legal system,’ it would still be
preempted because states cannot require a procedure that interferes with fundamental
attributes of arbitration ‘even if it is desirable for unrelated reasons.’ (Concepcion, supra,
563 U.S. at p. ___ [131 S.Ct. at p. 1753]; see American Express Co. v. Italian Colors
Restaurant (2013) 570 U.S. ___, ___ & fn. 5 [186 L. Ed. 2d 417 & fn. 5, 133 S. Ct. 2304,
2312] (Italian Colors).)” (Iskanian, supra, 59 Cal. 4th 348, 364.) Gentry’s rule—under
which employment class waivers were deemed invalid if individual arbitration or
litigation could not approximate the advantages of a class proceeding—could not be
squared with Concepcion’s holding that class proceedings interfere with fundamental

                                              9
rights of arbitration. (Iskanian, supra, 59 Cal. 4th 348, 364, citing Concepcion, supra,
563 U.S. at p. ___ [131 S.Ct. at p. 1753.].)
       Iskanian’s focus, however, was whether the FAA preempted the Gentry rule.
(Iskanian, supra, 59 Cal. 4th 348, 359-360.) The question presented was “whether a
state’s refusal to enforce such a [class] waiver on grounds of public policy or
unconscionability is preempted by the FAA.” (Ibid.) The court answered the question by
holding: “Under the logic of Concepcion, the FAA preempts Gentry’s rule against
employment class waivers.” (Id. at p. 364.) Iskanian did not discuss whether Gentry
could apply in a case not governed by the FAA.
       Gentry’s holding—that a class waiver would not be enforced when it interfered
with employees’ ability to vindicate their right to overtime pay—was based on public
policy grounds. (42 Cal. 4th 443, 464.) Our Supreme Court previously held that, under
the CAA, arbitration provisions which violate public policy are potentially unenforceable.
(Armendariz v. Foundation Health Psychcare Services, Inc. (2000) 24 Cal. 4th 83, 99
(Armendariz).) In explaining this holding, the Gentry court wrote: “Armendariz makes
clear that for public policy reasons we will not enforce provisions contained within
arbitration agreements that pose significant obstacles to the vindication of employees’
statutory rights. The Legislature has amended the [CAA] several times since Armendariz
. . . but has not overturned or modified the holdings in that case.” (Gentry, at p. 463,
fn. 7.) We are not aware of any post-Gentry authority determining that public policy no
longer remains a valid defense to enforcement of an arbitration agreement governed by
the CAA.
       Although the CAA’s scope is generally similar to the FAA’s, there are differences
in application. (Armendariz, supra, 24 Cal. 4th 83, 97-98.) For example, Labor Code
section 229 provides that actions “for the collection of due and unpaid wages claimed by
an individual may be maintained without regard to the existence of any private agreement
to arbitrate.” The FAA preempts Labor Code section 229, requiring enforcement of an
arbitration agreement covering such a claim. (Perry v. Thomas (1987) 482 U.S. 483,
491.) In contrast, when only the CAA applies, an action under Labor Code section 229

                                               10
may be maintained in court. (Lane v. Francis Capital Management LLC (2014) 224
Cal. App. 4th 676, 687-688 (Lane); Hoover v. American Income Life Ins. Co. (2012) 206
Cal. App. 4th 1193, 1207.)2
       We believe that the Gentry rule likewise may be asserted in matters governed by
the CAA and not the FAA. In Iskanian, our Supreme Court had the opportunity to find
Gentry comprehensively invalidated. It did not do so. While Iskanian made clear that
the Gentry rule is preempted by the FAA, it did not go beyond that finding. Therefore,
the Gentry rule remains valid under the CAA.
IV. Application of Gentry
       In finding the ADR agreement’s class waiver provision unenforceable, the trial
court applied Gentry’s four-factor test. As noted above, these four factors are: “[1] the
modest size of the potential individual recovery, [2] the potential for retaliation against
members of the class, [3] the fact that absent members of the class may be ill informed
about their rights, and [4] other real world obstacles to the vindication of class members’
rights to overtime pay through individual arbitration.” (Gentry, supra, 42 Cal.4th at pp.
453, 463.) Under Gentry, if the trial court “concludes, based on these factors, that a class
arbitration is likely to be a significantly more effective practical means of vindicating the
rights of the affected employees than individual litigation or arbitration, and finds that the
disallowance of the class action will likely lead to a less comprehensive enforcement of
overtime laws for the employees alleged to be affected by the employer’s violations, it
must invalidate the class arbitration waiver to ensure that these employees can ‘vindicate
[their] unwaivable rights in an arbitration forum.’” (Ibid.) To the extent that the trial
court’s decision depended on resolution of disputed issues of fact or inferences to be
drawn from the evidence, we review these determinations for substantial evidence.
(Franco v. Athens Disposal Co., Inc. (2009) 171 Cal. App. 4th 1277, 1287-1288 (Franco);
Brown v. Ralphs Grocery Co. (2011) 197 Cal. App. 4th 489, 497.)


2     Because Garrido’s claims are not for “due and unpaid wages,” Labor Code section
229 does not apply here. (Lane, supra, 224 Cal. App. 4th 676, 684.)


                                             11
       We find that the trial court’s determinations were supported by substantial
evidence.3 Garrido’s attorney submitted evidence estimating Garrido’s likely recovery
against Air Liquide at approximately $11,000. A potential award of as large as $37,000
has been found to satisfy the first Gentry factor requiring a modest size of potential
recovery. (Bell v. Farmers Ins. Exchange (2004) 115 Cal. App. 4th 715, 745-746; Gentry,
supra, 42 Cal. 4th 443, 458.) Indeed, in Gentry, the court observed that wage and hour
cases will generally satisfy the “modest” recovery factor because they “usually involve[]
workers at the lower end of the pay scale.” (42 Cal.4th at pp. 457-458.)
       Garrido also submitted evidence sufficient to satisfy the second factor of the
Gentry test, the risk of retaliation. As the Gentry court recognized, “retaining one’s
employment while bringing formal legal action against one’s employer is not ‘a viable
option for many employees.’” (Gentry, supra, 42 Cal. 4th 443, 459.) In his declaration,
Garrido stated that, had he known his statutory rights were being violated during his
employment at Air Liquide, he would not have been willing to bring a lawsuit because of
fear of retaliation by Air Liquide. According to Garrido, Air Liquide made its truck
drivers frequently feel as if their jobs were in jeopardy. Similar evidence has been found
to adequately demonstrate the potential for retaliation. (See Franco, supra, 171
Cal. App. 4th 1277, 1296 [relying on plaintiff’s declaration stating he felt he would be
fired if he complained].)
       As for the third factor, Gentry noted that “it may often be the case that the illegal
employer conduct escapes the attention of employees” and “some individual employees
may not sue because they are unaware that their legal rights have been violated.” (42
Cal. 4th 443, 461.) Garrido declared that he was unaware of his rights under the Labor
Code while employed by Air Liquide, and that Air Liquide made no effort to inform him



3      Air Liquide did not dispute, either in the trial court or on appeal, the potential
applicability of Gentry to any of the claims made by Garrido, in the event that Gentry
remains viable. Meal period claims (Lab. Code, §§ 226.7, 512), like those asserted by
Garrido, have been found subject to the Gentry test. (Franco, supra, 171 Cal. App. 4th
1277, 1290.)

                                             12
or other truck drivers of such rights. Furthermore, according to Garrido, he was unable to
take meal breaks because Air Liquide assigned tight delivery schedules, leading him to
believe that he was not entitled to breaks. From this evidence, the trial court could
reasonably infer that absent class members may be ill informed of their rights.
       With regard to the fourth factor—real world obstacles to the vindication of
employee rights—the trial court relied on Gentry’s reasoning that a “requirement that
numerous employees suffering from the same illegal practice each separately prove the
employer’s wrongdoing is an inefficiency that may substantially drive up the costs of
arbitration and diminish the prospect that the overtime laws will be enforced.” (Gentry,
supra, 42 Cal. 4th 443, 459.) In finding the class waiver unenforceable, the trial court
wrote: “Here, Plaintiff has offered evidence that the instant case involves precisely the
sort of arbitration agreement with a class action waiver entered as a condition of
employment by low-wage, limited-information employees in vulnerable, at-will
employment environments that Gentry clearly held was unenforceable . . . .”
       In light of these determinations, the trial court correctly found that a class
proceeding here would be a significantly more effective way of allowing employees to
vindicate their statutory rights. (See Gentry, supra, 42 Cal. 4th 443, 463-464 [“‘[T]rial
courts are ideally situated to evaluate the efficiencies and practicalities of permitting
group action . . . .’”].) Air Liquide moved exclusively for individual, not class
arbitration, and neither party has indicated an intent or willingness to engage in class
arbitration. For these reasons, based on its finding that the class waiver constituted an
unlawful exculpatory clause, the trial court properly denied the motion to compel
arbitration.




                                              13
                                   DISPOSITION
      The order denying Air Liquide’s motion to compel individual arbitration is
affirmed.
      CERTIFIED FOR PUBLICATION.


                                        BOREN, P. J.
We concur:


      ASHMANN-GERST, J.


      HOFFSTADT, J.




                                          14